DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record don’t disclose a power transmission device for a vehicle, comprising a torque converter connected to an electric motor and configured to transmit torque of the electric motor to an output member. The torque converter includes a fluid operation chamber; wherein a characteristic line for the torque converter is determined based on a fluid performance of the fluid operation chamber defined by an outer diameter of the fluid operation chamber in a radial direction, and indicates a transmitting torque of the torque converter relative to an input rotational speed of the torque converter at a predetermined rotational speed ratio of the input rotational speed and an output rotational speed of the torque converter, a characteristic line for the electric motor indicates a maximum output torque of the electric motor relative to an output rotational speed of the electric motor, a first range corresponds to a range that is equal to and greater than a base rotational speed of the electric motor and is equal to or less than a first average rotational speed, which is an average of the base rotational speed of the electric motor and a maximum rotational speed of the electric motor, and the outer diameter of the fluid operation chamber is adjusted in the radial direction such that the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696.  The examiner can normally be reached on Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HAU V PHAN/Primary Examiner, Art Unit 3618